Citation Nr: 1642398	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for bilateral foot conditions.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from October 1974 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a __ decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2016, the Veteran had a personal hearing before the undersigned VLJ.

In the Veteran's April 2013 notice of disagreement, she indicated the file contained evidence regarding a relationship between service and a current shoulder or clavicle disability.  This claim has not been adjudicated by the RO, and the Board therefore does not have jurisdiction over the claim.  Entitlement to service connection for a shoulder or clavicle disability is referred to the AOJ for appropriate development.


FINDINGS OF FACT

1.  The Veteran's right ankle arthritis and bilateral flat feet and hammer toes are related to an ankle injury in service.

2.  She was diagnosed with folliculitis and with hemorrhoids while in service, and these diagnoses have continued to this day.


CONCLUSION OF LAW

The criteria for service connection are met for right ankle arthritis, bilateral flat feet, bilateral hammer toe, folliculitis, and hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

She is currently diagnosed with right ankle arthritis, bilateral flat foot and hammertoes, folliculitis, and hemorrhoids.

The Veteran entered service with a normal examination.  Her STRs show that during service, she both sprained and strained her right ankle, when she was also diagnosed with posterior tibial tendonitis.  She also had a procedure to have a needle removed from her left foot.  She had numerous complaints regarding her skin, and was diagnosed with folliculitis.  Finally, it was noted in service that she had hemorrhoids.  Her separation examination was normal.

The remaining inquiry is whether there is a relationship between her current diagnoses and her injuries and diagnoses from service.

In regard to her right ankle, the July 2010 VA examiner opined that right ankle arthritis was related to service.  He noted that the Veteran had a foreign body removed from her left foot, which required her to wear a walking cast.  This caused her to sprain her right ankle.  He indicated that pain in the ligament has continued to the present.  The August 2014 VA examiner, however, opined against a relationship, noting that the injury healed with no further complaint until year later.  In regard to her ankle and her feet, the Veteran submitted a September 2016 opinion that attributed her right ankle arthritis and bilateral flat feet and hammertoes to the injuries in service.  Dr. A.P.B. indicated that the sprain in service also caused a partial tearing or partial rupture of the posterior tibial tendon, which caused her to develop flat feet.  He indicated that the flat feet deformity has caused arthritis to form.  There is no other medical opinion regarding her flat feet and hammertoes.  The Board notes the Veteran was a nurse while in service, which required her to work on her feet.  She has asserted that the long hours standing on cement floors caused pain in her feet that has persisted to the present.  The record confirms that she has had problems with her feet and right ankle for many years.  Accordingly, the Board finds that service connection for right ankle arthritis, and bilateral flat foot and hammertoes is warranted.

In regard to her skin condition, the June 2011 VA examiner opined there was no relationship between her current folliculitis and the rashes she had in service.  The examiner, however, did not notice in her STRs that she was diagnosed with folliculitis during service.  The Veteran has testified that these symptoms continued, intermittently, after service up to the present.  The Board finds this testimony probative.  As the VA examiner's opinion was based on an absence of documentation in service, which was erroneous, the Board finds that the diagnosis in service and the current diagnosis are sufficient to establish service connection for folliculitis.

Similarly, the STRs show a diagnosis of hemorrhoids while in service.  No medical opinion has been obtained; however, she has provided testimony that she has had hemorrhoids regularly since service.  She had a baby during service, and the hemorrhoids were caused by her pregnancy, which she has argued is not uncommon.  The Board notes that the earliest available medical records show she was having ongoing problems with hemorrhoids.  Given the diagnosis in service, the known relationship between pregnancy and hemorrhoids, and the Veteran's current diagnosis, the Board finds that service connection is warranted for hemorrhoids.


ORDER

Service connection is granted for right ankle arthritis, bilateral flat feet, bilateral hammer toes, folliculitis, and hemorrhoids.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


